Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 1 of 49
                                                                                     e 2 of 49
UED ON 711012009
    I                          Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20
                                                                          -d       Page                                      0



                               SUPREME COURT: NEW YORK COUNTY

                               ORLY GENGER in her individual capacity and on                Index No.
                               behalf of the Orly Genger 1993 Trust (both in its
                               individual capacity and on behalf of D & K
                               Limited Partnership),                                        SUMMONS

                                                                    Plaintiff,
                                                                                            Plaintiff designates New York County
                                                        - against -                         as the place of trial based on plaintiffs
                                                                                            place of residence, located at 1965
                               DALIA GENGER, SAG1 GENGER, D & K GP                          Broadway, Apt. 22G, New York,
                               LLC, and TPR INVESTMENT ASSOCIATES,                          New York
                               INC.,

                                                                   Defendmjs.’J       F1
                                                                                                               09609749
                               TO THE ABOVE NAMED D E F E N D A ~ ~ ~

                                                 YOU ARE HERE&                                          e complaint in this

                               action and to serve a copy of your answer, or if the coriiplaiais not served with this

                               summons, to serve a notice of appearance, on the plaintiffs attorneys within twenty (20)

                               days after the service of this summons, exclusive of the day of service (or within thirty

                               (30) days after the service is complete if this summons is not personally delivered to

                              you within the State of New York); and in case of your failure to appear or answer,

                              judgment will be taken against you by default for the relief demanded in the complaint.

                               Dated: New York, New York
                                      July 8,2009




                                                                                 ’.   Bryan D. Leinbach, Esq.
                                                                                      Attorneys far Plaintiff
                                                                                      575 Lexington Avenue
                                                                                      New York, New York 10022
                                                                                      (212) 223-0400



                   Supreme Court Records OnLine Library - page 1 of 48
a                        a
             a Case 1:19-cv-05641-VSB                     Document 45-3 Filed 03/30/20 Page 3 of 49




               TO:      DALIAGENGER
                        200 East 65th Street, Apt. 32W
                        New York, New York 10021

                        SAC1 GENGER
                        1211 Park Avenue
                        New York, New York 10128

                        D & K G P LLC
                        c/o Sagi Genger
                        121 1 Park Avenue
                        New York, New York 10128

                        TPR INVESTMENT           INC.
                                        ASSOCIATES,
                        c/o Sagi Genger
                        1211 Park Avenue
                        New York, New York 10128




    Supreme Court Records OnLine Library - page 2 of 48
a                aCase 1:19-cv-05641-VSB
                            I,         a Document e45-3                     *           a 4 of 49
                                                                      Filed 03/30/20 Page                    e


             SUPREME COURT: NEW YORK COUNTY

            ORLY GENGER in her individual capacity and on             Index No.:
            behalf of the Orly Genger 1993 Trust (both in its
            individual capacity and on behalf of D & K
            Limited Partnership),                                            COMPLAINT
                                                                      VERIFIED
                                                Plaintiff,

                                    - against -
            DALIA GENGER, SAG1 GENGER, D & K GP
            LLC, and TPR INVESTMENT ASSOCIA$ES,
            INC.,

                                                Defendants.
                                                                                           0 9 if33 6 43
                                                                                                       --j




                                                          a,

                             Plaintiff Orly Genger in                              on behalf of the Orly Genger

             1993 Trust (both in its individual capacity and on behalf of i]r% IS Limited Partnership), by her

            attorneys, Zeichner Ellman & Krause LLP, alleges, upon information and belief, for her Verified

            Complaint against Defendants in this action as follows:


                                                    NATURE OF THE ACTION


                             1.       As described below, Dalia and Sa@ Genger, together with various business

            entities controlled by them, engaged in a fraud and conspiracy designed to loot the Orly Genger

             1993 Trust of its value. Defendants’ various acts of self-dealing, material misrepresentations, and

            material omissions, in breach of their respective fiduciary duties and in violation of New York law,

            injured Orly Genger, the Orly Genger 1993 Trust, and D & K Limited Partnership.


                             2.       Specifically, Dalia and Sagi Genger used various closely held family

            corporations, limited partnerships, and other entities as instrumentalities to improperly foreclose




    Supreme Court Records OnLine Library - page 3 of 48
     ..-. . .... .   .. .-
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 5 of 49




        upon, and conduct a sham sale of, the Orly Genger 1993 Trust’s ownership interest in valuable and

        unique stock of defendant TPR Investment Associates, Inc. (L‘TPR”). The TPR stock is unique

        because TPR is a closely held Genger family corporation, and because the value of the TPR stock at

        issue is largely dependent upon the outcome of a litigation currently pending in Delaware Chancery

        Court (discussed below, infra 17 60-62). Based upon the ultimate outcome of that litigation, TPR

        may increase many fold in value.


                                                      THE PARTIES


                          3.       Plaintiff Orly Genger (“Plaintiff’ or “Orly”) resides at 1965 Broadway, Apt.

        22G, New York, New York 10024. She is the beneficiary of the Orly Genger 1993 Trust dated

        December 13, 1993 (the “Orly Trust”). The Orly Trust is a limited partner of D & K Limited

        Partnership (,‘D&K”), a Delaware limited partnership with a principal office at 1211 Park Avenue,

       New York, New York 10128. The Orly Trust and the Sagi Genger 1993 Trust (the “Sa@ Trust”),

        each hold a 48% interest in D&K.


                          4.       Defendant Dalia Genger (“Dalia”), Orly’s mother, resides at 200 East 65th

        Street, Apt. 32W, New York, New York 10021. Dalia is the current sole Trustee of the Orly Trust,

        being appointed successor Trustee in January 2008. She also holds a 99% interest in defendant

        D & K GP LLC.


                          5.       Defendant Sagi Genger (“Sagi”), Orly’s brother, maintains an office at 1211

        Park Avenue, New York, New York 10128. Sagi is the Chief Executive Officer of TPR and a

       member of TPR’s Board of Directors. Sagi also is the manager of D & K GP LLC (“D&K GP”),

       holding a 1% interest in D&K GP. Sagi also is a board member of Trans-Resources, Inc. Sasi also

       is the beneficiary of the Sagi Trust, which holds a 48% interest in D&K.


                                                            2

Supreme Court Records OnLine Library - page 4 of 48
                                             -
a                          e
                Case 1:19-cv-05641-VSBe Document e
                                                 45-3                          a
                                                                        Filed 03/30/20    a 6 of 49
                                                                                       Page                   a



                              6.       Defendant D&K GP is a Delaware limited liability company with a principal

           office located at 1211 Park Avenue, New York, New York 10128. D&K GP is the general partner

           of D&K, holding a 4% interest in D&K. As manager of D&K GP, Sa@ controls and acts on behalf

           of D&K.


                              7.       Defendant TPR is a Delaware corporation with a principal office located at

           1211 Park Avenue, New York, New York 10128. As Chief Executive Officer of TPR, Sa@

           controls and acts on behalf of TPR. Upon information and belief, Sagi and Dalia serve as directors

           on TPR’s two-member board of directors.


                                                   JURISDICTION AND VENUE


                              8.       This Court has jurisdiction over Defendants pursuant to Sections 301 and

           302 of the New York Civil Practice Law and Rules (“CPLR”).


                             9,        Venue is proper in this county pursuant to CPLR 503,


                                             FACTS COMMON TO ALL COUNTS

           A.       The Genper Family, TPR, and TRI

                              10.      Orly is an accomplished artist and sculptor, who has had little schooling or

           experience in business or finance. Her brother, defendant Sagi, has an MBA from the Wharton

           School of Business and years of practical experience as a businessman. In the past, Sagi often

           provided business advice to Orly, and Orly reposed in Sagi her trust, confidence and reliance as to

           those matters. In the past, Orly also reposed such trust, confidence and reliance in her mother,

           Dalia.




                                                                3

    Supreme Court Records OnLine Library - page 5 of 48
            eCase 1:19-cv-05641-VSB
                        0          a Document a45-3                Filed 03/30/20 Page 7 of 49




                          11.      Orly’s and Sagi’s father, Arie Genger (L‘A”’’), and mother, defendant Dalia,

       were married in Israel on July 23, 1967, and remained so until they divorced in New York in

       October 2004.


                          12.      Arie, an accomplished entrepreneur, founded Trans-Resources,Inc. C‘TRI”),

       a closely held private corporation, in 1985, TRI is the parent company of several subsidiaries that

       provide growers with specialty fertilizer and industrial chemicals, including Haifa Chemicals Ltd.,

       Na-Churs Alpine Solutions and Plant Products Co. Ltd. Arie served as T u ’ s CEO from 1985 until

       2007, and was chairman of TRI’s Board of Directors until late September 2008, Under Arie’s

       direction, TRI became one of the two largest producers of potassium nitrate in the world,

       controlling approximately 40% of the global market, and, in recent years, generated record sales

       and profits. In 2008, TRI had sales of over $1 billion, with over $230 million in earnings before

       interest, tax, depreciation, and amortization, and over $150 million in net income.


                          13.      Prior to 1993, Arie also was the sole shareholder of defendant TPR, a

       closely held corporation also founded by Arie as a holding company for the family’s interests,

       which, among other things, held a controlling interest in TRI, As of March 30, 2001, TPR held a

       52.85% interest in TRI, with the remaining minority interest in TRI (47.15%) owned by various

       entities controlled directly and indirectly by Jules and Eddie Trump (the “Trump Group”).


       B.       The Orlv Trust and the Saei Trust


                          14.      In December 1993, Arie and Dalia established two identical irrevocable

       inter vivos trusts for the benefit of each of their children: the Orly Trust and the Sagi Trust

       (together, the “Trusts”). The Trusts were created, in part, as estate planning tools of Arie and Dalia

       and as a means of ensuring that each child received property of equal value. To this end, Dalia and

                                                            4


Supreme Court Records OnLine Library - page 6 of 48
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 8 of 49                                   a


       Arie funded each trust with a $600,000 gift. Sash A. Spencer and Lawrence M. Small were named

       Co-Trustees of the Trusts and remained Co-Trustees until Arie and Dalia were divorced in 2004.


                          15.      After the Trusts were funded, each was assigned a 48% interest in D&K, a

       family-owned limited partnership formed sometime prior to 1993. D&K is shorthand for “Dalia

       and Kids.” As a result of the assignment, the Orly Trust and the Sagi Trust became D&K’s sole

       limited partners. Arie’s wife, Dalia, held the remaining 4% interest of D&K and served as the

       partnership’s general manager.


                          16.      Around the same time that the Trusts were funded, D&K purchased 240

       shares of common stock (constituting 49% of the outstanding shares) in TPR for $10,200,000. The

       purchase price of the TPR shares was satisfied as follows: (a) the Orly Trust and the Sa@ Trust

       each paid $600,000; (b) Dalia paid $50,000; and (c) Dalia, as general partner of D&K, executed a

       recourse $8,950,000 Promissory Note dated December 21, 1993 (the “Note’’) in satisfaction of the

       balance. A copy of the Note is attached hereto as Exhibit 1.


                          17.      The Note provided that D&K was required to repay principal, together with

       accrued interest, in annual installments over a ten-year period. In addition, each of the Trusts and

       Dalia assumed liability for repayment of the Note in proportion to itsher awnership interest in

       D&K.


                          18.      The Note was secured by a Pledge Agreement dated December 21, 1993 (the

       “Pledge Agreement”), pursuant to which D&K pledged its 240 TPR shares as collateral for

       repayment of the Note. A copy of the Pledge Agreement also is attached hereto as Exhibit 1.


                          19.     As a result of D&K’s purchase of TPR stock, the Orly Trust and the Sagi



                                                           5

Supreme Court Records OnLine Library - page 7 of 48
         e Case 1:19-cv-05641-VSBe                    Documente
                                                              45-3 Filed 03/30/20 Page 9 of 49         *

       Trust each acquired an equal 23.52% indirect interest in TPR, and Dalia acquired a 1.96% indirect

       interest in TPR. Arie retained his ownership in the remaining 5 1% of TPR, which held investments

       in various securities, including TRI common stock, as well as its interest in the Note.


                         20.      In keeping with the desire to ensure equal wealth transfer to Sagi and Orly

       and with the estate-planning purposes underlying the creation of the Trusts and D&K’s purchase of

       the TPR shares, every member of the Genger family understood and agreed before the time of their

       execution that the Note and Pledge Agreement would never be enforced by any of them. Indeed, as

       described below, Sagi was charged with ensuring that the Note and Pledge Agreement would never

      be enforced, and, prior to the fraud at issue, he took specific steps to fulfill that charge.


       C.       Arie and Dalia’s Divorce and Property Settlement


                         2 1.     Dalia and Arie were divorced in October 2004.


                         22.      On October 26, 2004, Dalia and Arie entered into a Stipulation and

       Agreement of Settlement as a final settlement of their divorce (the “Settlement Agreement”)

       (attached hereto as Exhibit 2). The Settlement Agreement was structured around the understanding

       and condition that Dalia would obtain control over TPR and, in exchange, Arie and the children

       would directly hold their interests in TRI while Arie retained control over TRI during his lifetime.

      To that end, pursuant to the Settlement Agreement, Dalia received, inter alia, M e ’ s 5 1% interest in

      TPR and retained her 4% interest in D&K. TPR’s 52.85% interest in TRI was transferred to Arie

       and the Trusts as follows: (i) 13.99% of TRI stock to Arie, (ii) 19.43% of TRI stock to the Orly

      Trust, and (iii) 19.43% of TRI stock to the Sagi Trust, At the same time, in consideration of the

      transfer, the Orly Trust and the Sagi Trust each granted Arie an irrevocable lifetime voting proxy

      over their TRI shares (attached hereto as Exhibit 3) so that Arie would continue to control TRI as


                                                               6

Supreme Court Records OnLine Library - page 8 of 48
             Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 10 of 49




        he always had. Thus, aRer October 29, 2004, Arie and the two Trusts held a majority interest in

        TRI, Ark controlled TRI, and TPR no longer owned any TRI common stock.


                          23.      Below is a side-by-side summary of Arie’s, Dalia’s, the Orly Trust’s, and the

        Sagi Trust’s interests in TPR before and after Me’s and Dalia’s divorce.


                                                  TPR OWNERSHIP
                                             BEFORE AND AFTER DIVORCE


                                                                 PERCENTAGE
                     Person                           TPR Before           TPR After
                 Arie Genger                           5 1.OO%                        0%
                 Dalia Genger                           1.96%                       52.96%
         Orly Trust (through D&K)                      23.52%                       23.52%
         Sagi Trust (through D&K)                      23.52%                       23.52%
                    TOTAL                              uQ24                          lQ!J%

        After the divorce, in keeping with the understanding of the parties that the children, Orly and Sa@,

        would be treated equally, both the Orly Trust and the Sagi Trust continued to have equal ownership

        interests in the TRI shares (which were owned by the Trusts directly) and in the TPR shares

        (through the Trusts’ interest in D&K),


                          24.      The chart annexed hereto as Exhibit 4, and incorporated into the body of

        this Verified Complaint by reference, provides a summary of Arie’s, Dalia’s, the Orly Trust’s, and

        the Sagi Trust’s respective ownership interests in TPR, TRI, and D&K as of October 26, 2004 -

        Le,, the date that h e and Dalia executed the Settlement Agreement.


        D,       Dalia Gives Sagi Complete Control of D&K

                          25.      Unfortunately, the Genger divorce was extremely bitter, and has split the


                                                                 7

Supreme Court Records OnLine Library - page 9 of 48
a               eCase 1:19-cv-05641-VSB
                             e                     e
                                        eDocument 45-3                       e
                                                                     Filed 03/30/20 Page 11 of 49          0




            Genger family. Dalia, in her anger and hatred of M e , and in collusion with Sa@, decided to

            destroy Arie financially. To achieve this goal, Dalia and Sagi are also willing, and have taken

            action, to financially destroy Orly.


                              26.      On October 2 1, 2004, days before signing the Settlement Agreement, Dalia

            and Sa@ formed D&K GP with the sole business purpose of acting as D&K’s general partner.

            Pursuant to D&K GP’s Limited Liability Agreement (attached hereto as Exhibit S), Dalia

            exchanged her 4% interest in D&K and $1.00 for a 99% membership interest in D&K GP. Sagi

            purchased a 1% membership interest in D&K GP for $1.00. Under D&K GP’s Limited Liability

            Agreement, Sagi was given the power to appoint himself as D&K GP’s manager, and he did so. As

            D&K GP’s manager, Sagi obtained complete control over D&K.


                              27.      Thus, Ddia effectively ceded complete control over D&K and its assets to

            Sag. By forming D&K GP, Ddia and Sa@ also attempted to shield themselves from any personal

            liability stemming from their interests in D&K, while leaving the Orly Trust and the Sa@ Trust

            potentially liable to TPR on the Note.


                              28.      As manager of D&K GP (which, in turn,was general partner of D&K), Sa@

           owes an undiluted fiduciary duty to the partnership’s limited partners, including the Orly Trust, to

           monitor, manage, maintain, and protect D&K’s assets, including its ownership interest in TPR,

           from challenge or diminution in value.


                              29.      In the same way, D&K GP, as general partner of D&K, also owes an

           undiluted fiduciary duty to the partnership’s limited partners, including the Orly Trust, to monitor,

           manage, maintain, and protect D&K’s assets, including its ownership interest in TPR, from

           challenge or diminution in value.

                                                               8

    Supreme Court Records OnLine Library - page 10 of 48
                         e
             eCase 1:19-cv-05641-VSB eDocument 45-3                         a
                                                                    Filed 03/30/20 Pagea12 of 49             a



                          30.      In addition, Sagi owes fiduciary duties to Orly arising from the close familial

       relationship between him and his sister. Orly reposed complete trust, confidence and reliance upon

       her brother Sagi to protect both her interests and her Trust’s interests, including her Trust’s

       ownership interests in TPR and TRI, and to alert her to anything that may adversely affect her or her

       Trust’s assets.


        E.       Dalia Gives Sag5 Complete Control of TPR


                          31.      On October 30, 2004, Dalia, as 52.96% owner of TPR, entered into a

        shareholder agreement with TPR, concerning the hture management of the company. Pursuant to

       this shareholder agreement (attached hereto as Exhibit 6), Dalia gave D&K, which owned 49% of

       TPR, the authority to appoint one board member to TPR’s two-member board of directors. Sa@

       used his managerial control over D&K to appoint himself as D&K’s representative on TPR’s board.

       In addition, the shareholder agreement appointed Sagi as CEO of TPR. As TPR’s majority

       shareholder, Dalia named herself as TPR’s remaining board member.


                          32.      Sometime in 2007, Sagi stripped Dalia of her majority interest in TPR by

       selling a 2% interest in TPR to Rochelle Fang, his mother-in-law. At the time of the sale, TPR’s

       assets were worth between approximately $1 1,000,000 and $12,000,000, plus the value of the Note.


                          33.      Around the time of her appointment as successor trustee to the Orly Trust in

       January 2008, Dalia divested herself of the balance of her TPR shares.


                          34,      Through the above-mentioned transactions, Sa@ obtained direct control over

       TPR and its interest in the Note. Notably, Sagi’s role as CEO of TPR (the creditor on the Note) is

       in direct conflict with his role as manager of D&K (the debtor on the Note), whose role was to



                                                             9

Supreme Court Records OnLine Library - page 11 of 48
e               eCase 1:19-cv-05641-VSB
                             I,         aDocument 45-3
                                                   a                          a
                                                                      Filed 03/30/20 Pagea13 of 49          a



            repay the Note or to contest the Note’s enforceability.


                              35.      Moreover, Sagi’s dual control over both TPR and D&K directly conflicts

           with Sagi’s and D&K GP’s undiluted fiduciary duties to D&K’s limited partners, including the Orly

           Trust, to manage, maintain and protect D&K’s assets from challenge or diminution in value. Sa@

           would later use his dual positions at TPR and D&K to engage in self-dealing in connection with the

           Note and to damage the Orly Trust and Orly, in violation of his fiduciary duties.


                              36.      Notably, other New York courts have recognized Sagi’s willingness to

           engage in self-dealing, ignore clear conflicts of interest, and collude with his mother, Dalia, to the

           detriment of the other Genger family members. & Orders and Transcripts attached hereto as

           Exhibit 7.


           F.        Dalia Gains Control over the Orlv Trust


                              37.      In connection with the Settlement Agreement, Dalia required that the

           Trustees of the Orly Trust and the Sagi Trust (Sash A. Spencer and Lawrence M. Small) resign and

           be replaced with friends of Sa@.


                              38.      Numerous successor trustees were appointed to the Orly Trust and the Sa@

           Trust, all of whom were affiliated with Sagi in one way or another. David Parnes and Eric Gribetz

           (Sagi’s longtime friends) and Leah Fang (Sagi’s sister-in-law) were appointed as successor trustees

           to the Orly Trust. Likewise, Mr. Parnes, Mr. Gribetz, and Rochelle Fang (Sagi’s mother-in-law)

           were each appointed successor trustees of the Sagi Trust.


                              39.      In January 2008, Dalia was appointed successor Trustee of the Orly Trust.

           Orly objected to Dalia’s appointment and sought her removal before the New York County


                                                               10

    Supreme Court Records OnLine Library - page 12 of 48
a              aCase 1:19-cv-05641-VSB
                            J,         aDocument 45-3
                                                  a                            a
                                                                       Filed 03/30/20 Page014 of 49           a



            Surrogate’s Court out of fear that Dalia would not protect Orly’s interests while serving as Trustee.

           Indeed, by that time, it had become apparent that Dalia and Sagi were colluding together in an effort

           to damage Arie and Orly.


                              40.       In response to Orly’s objection to her mother’s appointment as Trustee, the

            Surrogate’s Court held that Orly’s motion was premature, in that Dalia should be given an

           opportunity to act as Trustee. As a result, Dalia remained Trustee of the Orly Trust. Of course, as

            detailed herein, Orly’s concerns regarding Dalia were entirely justified, and Orly has now renewed

           her request to the Surrogate’s Court that Dalia be removed as Trustee of the Orly Trust.


                              41,       As a result of her appointment as Trustee of the Orly Trust, Dalia obtained

            complete control over the assets of the Orly Trust, including its ownership interests in TPR

            (through D&K) and TRI.


                              42.       As Trustee of the Orly Trust, Dalia owes an undiluted fiduciary duty to the

           Trust’s beneficiary, Orly, to monitor, manage, maintain, and protect the Orly Trust’s assets,

           including the Orly Trust’s ownership interests in TPR and TRI, from challenge or diminution in

           value. Indeed, in becoming Trustee, and then fighting to maintain that status, Dalia represented to

           Orly and to the Surrogate’s Court that she was capable and committed to fulfilling her fiduciary

           duties to the Orly Trust and to Orly.


                              43.       In addition, Dalia owes fiduciary duties to Orly arising from the familial

           relationship between herself and her daughter, Orly reasonably relied upon her motha to protect

           her interests, including her Trust’s ownership interests in TPR and TRI and to alert her of any

           developments that may adversely affect her or her Trust’s assets, particularly where Dalia assured

           Orly and the Surrogate’s Court that she would fulfill her duties loyally.

                                                                 11

    Supreme Court Records OnLine Library - page 13 of 48
                                    .
a                                   e
                Case 1:19-cv-05641-VSB 0Document 45-3
                                                  0 Filed 03/30/20
                                                            0      Page 15 of 49                               a



           G.       The Non-Enforceabilitv of the Note


                              44.       Payments were made on the Note until 1999, at which time D&K stopped

           making payments. In keeping with the parties’ understanding at the time the Note was made, no

           attempt was made to enforce the Note during the near decade from when payments ceased to when

           Sagi sought to enforce the Note on TPR’s behalf.


                              45.       During the divorce proceedings, Sagi and Dalia again confirmed to Orly and

           to others that the estate planning would not be changed or reversed, and that TPR would never seek

           to enforce the Note. Indeed, Sagi has testified under oath that the changes to the ownership of TPR

           and TRI that occurred in connection with the divorce proceedings were designed, at least in part, for

           estate-planning purposes and to ensure that the Note would not be enforced by TPR. Indeed, Sa@

           and Dalia claimed that to allow collection of the Note would reverse the estate planning that caused

           Arie and Dalia to create the Orly and Sagi Trusts and execute the Note in the first place.


                              46.       David Parnes is the former trustee of the Orly Trust, the present trustee of

           the Sagi Trust, an officer of TPR, and a director of TRI (allegedly representing TPR). Mr. Pames

           has testified under oath that Orly, Dalia, and Arie tasked Sagi with ensuring that the Note would not

           be enforced. In fulfillment of that task, on August 2, 2006, Sa@, as part of his managerial role in

           D&K GP, assigned the Note to David P m e s for $12,000, it being agreed that, as trustee of both

           Trusts and as an officer of TPR, Pames would be the person best suited to prevent collection of the

           Note. The very purpose of Sagi’s transfer of the Note to Pames, and Parnes’ acceptance of the

           Note, was to ensure that the Note remained uncollectible, as previously agreed by all parties.


                             47.        To this end, in the August 2, 2006 Memorandum assigning the Note to

           Parnes (attached hereto as Exhibit S), Sagi expressly memorialized that D&K “denied


                                                                 12

    Supreme Court Records OnLine Library - page 14 of 48
a                                                a Filed 03/30/20
                 Case 1:19-cv-05641-VSB Document 45-3     a       Pagea16 of 49




           enforceability of the Note.” Dalia was copied on the Memorandum.


                              48.      Likewise, in a February 17, 2007 affidavit,’ Dalia affirmed that the Genger

           family had agreed “that I [Dalia] not be in a position to foreclose on the     [I Note, and to take for
           myself an interest that Arie and I intended for the children,” (Dalia Genger Feb, 17, 2007 Aff. 7 3

           (attached hereto as Exhibit 9)). Dalia further affirmed that Sagi assigned the Note to Mr. Parnes as

           part of an effort to implement the understanding and agreement among the members of the Genger

           family that the Note was never to be enforced. (Id. at T[ 4.)


                              49.      Orly was well aware of, and relied upon, the agreement that the Note would

           never be enforced. She also was aware of, and relied upon, Defendants’ various statements and

           averments, including those set forth above, disclaiming enforceabilityof the Note.


           H.       Dalia and Saei Collude to Divest D&K of the TPR Shares

                              50.      Despite the clear and consistent agreement that the Note would not be

           enforced, after they had obtained direct control over D&K, TPR and the Orly Trust, Dalia and Sa@

           engaged in a scheme - using TPR, D&K, and D&K GP as their instrumentalities - to completely

           divest the Orly Trust of its ownership interest in TPR, to Orly’s direct detriment.


                             5 1.      Pursuant to Defendants’ scheme, Sagi caused TPR to reclaim the Note from

           Parnes. On August 3 1, 2008, Sagi, acting as CEO of TPR, sent a Notice (the “8/3 1/08 Notice”) to

           himself as the general manager of D&K purporting to declare a default under the Note:


                             Please be advised that you are in default in the payment amounts due
                             under [the Note] due to the failure to pay any principal or interest
           I
                This affidavit was submitted to the court in connection with proceedings related to Arie’s and
                Dalia’s divorce.


                                                                13

    Supreme Court Records OnLine Library - page 15 of 48
                       a
           aCase 1:19-cv-05641-VSB                                   a
                                                           a Filed 03/30/20
                                                  Document 45-3             Pagea17 of 49                   e


                          due since 2005 and failing to make regular payments since 2000.
                          Such default has continued for more than ten (10) business days.
                          Please be advised that pursuant to the Note we hereby declare that
                          the entire unpaid principal amount of the Note immediately due and
                          payable.

                          The shares of [TPR] pledged to TPR as collateral will be liquidated
                          at a public auction if the full Note is not satisfied.

       (A copy of the 8/3 1/08 Notice, is annexed hereto as Exhibit 10.)


                          52.      Thereafter, Sa@, again acting as CEO of TPR, purported to notify D&K (of

       which he remained the managing partner) that D&K’s 240 shares of TPR stock would be publicly

       auctioned to the highest bidder on February 27, 2009, and that the money received from the sale

       would be used to reduce the outstanding debt (the “Sale Notice,” attached hereto as Exhibit 11).

       Notably, the 8/31/08 Notice and the Sale Notice are both addressed only from Sa@, on behalf of

       TPR, to Sa@, on behalf of D&K. Besides specifically providing notice to himself by way of the

       Sale Notice, Sag arranged for notice of the sale to be published in the New York Post in October

       2008 and February 2009 (see Exhibit 12).


                          53.      Sagi did not provide notice to the other parties holding interests in D&K - in

       particular, Sagi did not provide notice to Orly so that she could make an effort to protect her Trust’s

       interests. Sagi’s failure to inform Orly of the purported default and proposed sale was deliberate

       and intended to prevent Orly from intervening in Sagi’s and Dalia’s plot to strip the Orly Trust of

       its interest in TPR (and any interest that Orly may have in the $27 million that may have been paid

       to TPR in August 2008, see infra 77 60-62).


                          54.      Although D&K previously had denied enforceability of the Note, Sa@, as

       the manager of D&K GP (and thereby a managing agent of D&K), never objected to the 8/31/08



                                                             14

Supreme Court Records OnLine Library - page 16 of 48
                        a
           aCase 1:19-cv-05641-VSB aDocument 45-3
                                              a                     Filed 03/30/20 Pagea18 of 49        a       a


        Notice or took any action to prevent the declaration of default or the subsequent sale. Nor did Sa@,

        as the manager of D&K GP and D&K, ever attempt to make payments under the Note or cure the

        default. Through his actions and inactions, Sagi breached his fiduciary duties as manager of D&K

        GP and D&K, and his duty of care and loyalty owed directly to Orly as a result of their familial

        relationship.


                          55.      Likewise, though aware of the 8/31/08 Notice and the subsequent “auction,”

        Dalia neither objected to the Notice nor took any action to prevent the declaration of default or the

        subsequent sale. Nor did Dalia ever attempt to ensure that D&K made payments under the Note or

        otherwise seek to cure the default. Through her actions and inactions, Dalia breached her fiduciary

        duties as trustee of the Orly Trust and her duty of care and loyalty as Orly’s mother.


                          56.      Orly never received the 8/31/08 Notice or the Sale Notice. Further,

        Defendants never informed Orly of the material fact that TPR, despite multiple promises,

        agreements, and prior acts to the contrary, was seeking to enforce the Note. Of course, Defendants

        all knew that the Orly Trust and its beneficiary, Orly herself, had financial interests in the Note.

       Additionally, at all relevant times, Defendants knew Orly’s address and other contact information,

       but never notified her of the impending foreclosure and auction, leaving Orly without any

        opportunity to protect herself and her Trust’s interests.


                          57.      In consummation of the above-mentioned scheme, on February 27, 2009,

       TPR (still controlled by Sagi) foreclosed on the Note and purported to conduct an ((auction”of the

       240 TPR shares previously pledged in connection with the Note (the “Pledged Shares”) at the office

        of Sagi’s attorneys, McLaughlin & Stern LLP. Not coincidentally, the Sagi-controlled TPR

       purchased the Pledged Shares at this “auction” for $2,200,000. (See Exhibit 13). The proceeds of


                                                           15

Supreme Court Records OnLine Library - page 17 of 48
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 19 of 49




       the sale allegedly were used to decrease D&K’s obligations under the Note, leaving a balance of

       approximately $8,800,000 that, purportedly, continues to be guaranteed by the Orly Trust and the

       Sagi Trust.


                          58.      As a result of Sagi’s self-dealing and Dalia’s failure to act in the best

       interests of the Orly Trust, D&K’s only asset - its ownership interest in TPR - was transferred to

       TPR, which is controlled by Sagi. The foregoing scheme injured Orly and the Orly Trust, and

       benefited Sagi and Dalia, in a number of ways. The Orly Trust’s interest in D&K is now worthless,

       as it purportedly no longer owns any interest in TPR, while Sagi now has direct control over all of

       the TPR shares. The scheme also destroyed Arie’s and Dalia’s tax and estate-planning intent that

       both children have equal shares in the family’s wealth.


                          59.      Upon information and belief, if not restrained fiom further meddling, Dalia

       and Sagi will inflict additional harm upon Orly by divesting the Orly Trust of its one remaining

       asset - its ownership interest in the TRI shares.


       I.       Orlv’s Discoverv of Sa& and Dalia’s Scheme


                         60.       On or about August 22,2008, and unbeknownst to Orly, Rochelle Fang, as

       Trustee of the Sagi Trust, and Sa@, as PresidentCEO of TPR, attempted to sell the Sagi Trust’s

       19.43% interest in TRI to the Trump Group, who already owned 47.15% of TRI’s outstanding

       shares, for $26,715,416. This sale purportedly transferred control of TRI from Arie to the Trump

       Group who thereafter purported to hold 66.58% of TRI’s outstanding common stock. A copy of the

       Stock Purchase Agreement is attached hereto as Exhibit 14.


                         61.      The validity of this approximately $27 million sale of TRI stock currently is



                                                            16

Supreme Court Records OnLine Library - page 18 of 48
           aCase 1:19-cv-05641-VSB aDocument 45-3
                                              a                             a
                                                                    Filed 03/30/20 Pagee20 of 49            a



       being disputed in litigation in Delaware Chancery Court. The parties to the action are M e , TRI,

       and various entities affiliated with the Trump Group. The Orly Trust has not appeared in that

        action.2


                          62.      In that action, the Trump Group claims to have bought the shares either from

       the Sagi Trust or from TPR - thus, the approximately $27 million purportedly paid by the Trump

        Group either belongs to the Sagi Trust or to TPR, depending on the outcome of the litigation in

       Delaware. Notably, both Sa@ and David Parnes maintain seats on TRI’s Board of Directors on

       behalf of TPR, By, among other things, maintaining those seats on TPR’s behalf, Sagi has taken

       the position that TPR owned the TRI stock, and is entitled to the $27 million. Upon information

       and belief, TPR is in possession of the $27 million, where it is at risk of dissipation by Sa@.

       Indeed, that dissipation already has begun: The Stock Purchase Agreement provided that $500,000

       would be given to charity (in Sagi’s name and at his choosing), and, upon information and belief,

       large sums from the $27 million have been given by Sagi to his niece, Yonit Sterr~berg.~


                          63.      After learning of the Sagi Trust’s purported sale of its TRI shares and out of

       fear that Dalia would not protect the TRI shares held in her Trust, Orly instructed Dalia to protect

       the Orly Trust’s interest in its TRI shares, Specifically, by letter dated January 10, 2009, Orly

       requested that “for now, and until further notice, it is my strong desire to retain all of the shares of

       TRI that are currently in the Orly Trust, and I direct you not to sell them.”Letter from Orly Genger

       to Dalia Genger (Jan. 10,2009) (a copy of which is attached hereto as Exhibit 15). Dalia refused to

       2
           Orly continues to reserve her right to bring an action related to this attempted sale of TRI
           shares and the resulting loss of her Trust’s control premium, but she has not yet done so.
           Orly continues to reserve her right to bring an shareholder derivative action on behalf of D&K
           related to Sagi’s (and Dalia’s) improper management and dissipation of TPR’s assets, but she
           has not yet done so.


                                                             17

Supreme Court Records OnLine Library - page 19 of 48
                                            a
           mCase 1:19-cv-05641-VSBaDocument 45-3                  Filed 03/30/20 Pagea21 of 49          a       0




       agree to retain the TRI shares in the Orly Trust.


                          64.      As detailed previously, the Surrogate’s Court previously had declined to

       grant Orly’s application to remove Dalia as Trustee of the Orly Trust. Instead, the Surrogate’s

       Court suggested that Orly commence an SCPA 8 2201 proceeding to obtain evidence necessary to

       support a future application to have Dalia removed. Pursuant to the Surrogate Court’s suggestion,

       Orly’s counsel sent Dalia a letter dated May 14, 2009 (attached hereto as Exhibit 16) requesting

       documents related to the Orly Trust’s assets. A copy of this May 14th letter was forwarded to

       Dalia’s counsel, Robert A. Meister, Esq., once Orly’s counsel learned of Mr. Meister’s retention.


                          65,      On June 1, 2009, Mr. Meister responded to Orly’s document demand by

       informing Orly’s counsel that the Orly Trust no longer owned any interest in TPR. Letter from

       Robert A. Meister, Esq., to Judith E, Siegel-Baum, Esq. (June 1,2009) (a copy of which is attached

       hereto as Exhibit 17). It was at this time that Orly first learned that TPR purportedly had

       foreclosed on the Note and sold the Pledged Shares back to TPR for $2,220,000.


                          66.      By letter dated June 11, 2009, Orly’s counsel specifically requested that

       Dalia stipulate in writing that she would refrain fiom selling, transfaring, or removing the Orly

       Trust’s remaining asset - its TRI shares - until all issues between Orly and Dalia were resolved.

       Letter from Judith E. Siegel-Ban, Esq., to Robert A, Meister, Esq. (June 11, 2009) (a copy of

       which is attached hereto as Exhibit 18). Dalia failed even to respond to this request, let alone agree

       to refrain from divesting the Orly Trust of its TRI shares until the issues between the Trustee and

       the Trust’s beneficiary were resolved.




                                                           18

Supreme Court Records OnLine Library - page 20 of 48
             Case 1:19-cv-05641-VSB
                        IC                      a
                                              a Filed 03/30/20
                                    Document 45-3       I’     Pagee22 of 49                                I)




        J.       The June 22,2009 Surrogate Court Application


                          67.      Based, in part, upon Dalia’s failure to respond to Orly’s request, Orly made a

        second application to the New York County Surrogate’s Court on June 22,2009, by order to show

        cause seeking, among other things: a) to immediately enjoin and restrain Dalia or her agents from

       withdrawing, transferring, assigning, removing, pledging, redeeming, mortgaging, encumbering,

        liening, hypothecating or secreting the Orly Trust’s TRI shares; b) removing Dalia as Trustee of the

        Orly Trust; c) seeking to surcharge Dalia for damages; and d) appointing Michael D. Grohman,

        Esq., as successor Trustee (the “Removal Application”), on the grounds that Dalia has intentionally

        and blatantly breached her fiduciary duties as Trustee of the Orly Trust, as set forth in this Verified

        Complaint.


                          68.      Given the urgency of Orly’s request and the possibility for immediate and

       irreparable harm, the Surrogate’s Court scheduled a July 1, 2009 hearing on Orly’s Removal

       Application. At tho July 1 hearing (which Dalia declined to attend), the Surrogate’s Court ordered

       that Dalia would be required to give Orly at least ten days’ notice before in any way disposing of

       the Orly Trust’s TRI shares, to allow Orly sufficient time to seek relief from the Surrogate’s Court.

       The Court’s decision is attached hereto as Exhibit 19.


                          69.      On July 2, 2009, Orly, on behalf of herself, her Trust, and D&K, made

       written demand upon TPR to return the Pledged Shares to D&K by July 7, 2009. A copy of that

       written demand is attached hereto as Exhibit 20, To date, TPR has declined to do comply with this

       demand.




                                                            19

Supreme Court Records OnLine Library - page 21 of 48
*                         a
              aCase 1:19-cv-05641-VSBe Document 45-3                           a
                                                                        Filed 03/30/20    e23 of 49
                                                                                       Page                            a



                                              FIRST CAUSE OF ACTION
                          (Claim for Breach of Fiduciary Duty On Behalf of Orly Against Dalia)

                              70.      Plaintiff repeats and realleges the allegations in paragraphs 1 through 69.


                              71,      As Trustee of the Orly Trust, Dalia owes an undiluted fiduciary duty to the

           Trust’s beneficiary, Orly, to monitor, manage, maintain, and protect the Orly Trust’s assets,

           including the Orly Trust’s ownership interests in TPR and TRI, Erom challenge or diminution in

           value.


                              72.      In addition, Dalia also owes duties of care and loyalty to Orly arising fiom
           the close familial relationship between herself and her daughter. Orly relied upon her mother to

           protect her interests, including her Trust’s ownership interests in TPR and TRI, and alert her to

           anything that may adversely affect her or her Trust’s assets.


                              73.      Dalia breached her fiduciary duties to Orly by: (a) failing to inform Orly of

           TPR’s foreclosure on the Note and the sale of the Pledged Shares, which completely divested the

           Orly Trust of its 23.52% indirect interest in TPR; (b) failing to take any action to protect or defend

           the Orly Trust’s interest in TPR, in the face of Sagi’s purported enforcement of the Note; and

           (c) failing to defend the Orly Trust’s ownership interest in the Pledged Shares despite Orly’s

           repeated requests that Dalia protect her interests.


                              74.      As stated above, Dalia understood and agreed before signing the Note and

           the Pledge Agreement that the Note would never be enforced by her or by any of the interested

           parties and, therefore, that TPR would never seek to foreclose on the Note or repossess the Pledged

           Shares.




                                                                 20

    Supreme Court Records OnLine Library - page 22 of 48
                                                        a
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 24 of 49                             0




                          75.      Thereafter, Dalia made sworn statements affirming that all interested parties

       to the Note (Arie, Sagi, Orly, TPR and D&K) had agreed that TPR would never seek to enforce the

       Note, and Sagi (acting through TPR) assigned the Note to his longtime fi-iend David Pames (then

       acting as Trustee of the Orly and Sagi Trusts and as an officer of TPR) in order to prevent anyone

       from enforcing the Note.


                          76.      Dalia’s sworn statements and assertions of material fact were intended to be

       accepted as true and relied upon by interested parties to the Note, including Orly. Orly was aware

       of Dalia’s repeated statements and assertions that the Note would never be enforced, and she relied

       upon those statements and assertions, Furthermore, Orly reasonably believed, based upon Dalia’s

       statements and assertions, that Dalia would not allow anyone to enforce the Note against D&K.

       Additionally, Orly relied on Dalia, as Trustee of the Orly Trust and as her mother,to protect both

       her individual interests and the interests of the Orly Trust, of which she is the beneficiary.


                          77.      However, at the time that Dalia made these sworn statements and factual

       assertions, she never intended to abide by or honor the parties’ agreement that the Note would not

       be enforced, and she never intended to protect the Orly Trust’s interest in D&K’s Pledged Shares.


                          78.      Upon information and belief, Dalia knew but deliberately and intentionally

       failed to notify Orly that Sagi: (a) was not making payments on the Note as manager of D&K GP;

       (b) intended to and eventually purported to declare a default under the Note on behalf of TPR;

       (c)sent the Sale Notice supposedly notifying D&K that its shares of TPR stock were to be

       auctioned as a result of the purported default under the Note; and (d) conducted a sham “auction”

       where Sagi (on behalf of TPR) “bought” the Pledged Shares at a significant discount to their actual

       value.


                                                            21

Supreme Court Records OnLine Library - page 23 of 48
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page1,25 of 49                                IC   a


                          79.      Dalia’s intentional failure to notify Orly about the foreclosure on the Note

        and sale of D&K’s Pledged Shares were material omissions of fact that were intended to be, and in

        fact were, relied upon by Orly. As Trustee, at a minimum Dalia had a fiduciary duty to speak, and

       she could not properly remain silent regarding these material facts. She also had a duty to act with

       the utmost of loyalty on behalf of the Trust, which required her to take action to protect the Orly

       Trust’s interests, particularly, its financial interests.


                          80,      As a direct and proximate result of Dalia’s material misrepresentations,

        failure to inform Orly of the foreclosure and sale, and failure to take action as Trustee to protect the

        Orly Trust’s interests, Orly has suffered damages, including the total loss of the Orly Trust’s interest

        in TPR, the Orly Trust’s potential liability for the outstanding indebtedness under the Note (which,

       by failing to contest the foreclosure and sale, Dalia failed to challenge as unenforceable), as well as

       attorneys’ fees incurred by Orly in connection with her attempts to ensure that her rights and

       interests are protected, including her rights and interests stemming from her position as beneficiary

       of the Orly Trust.


                          8 1.     Upon information and belief, Dalia’s material misstatements, material

       omissions, acts and failures to act, were malicious, wanton and intentionally or recklessly designed

       to cause harm to Orly and, as such, Orly is entitled to an award of punitive damages.


                                         SECOND CAUSE OF ACTION
                       (Claim for Breach of Fiduciary Duty On Behalf of the Orly Trust and
                                        D&K Against Sagf and D&K GP)

                          82.      Plaintiff repeats and realleges the allegations in paragraphs 1 through 8 1.




                                                             22

Supreme Court Records OnLine Library - page 24 of 48
          1)Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page926 of 49*
                                                                             ._
                                                                              ..




                          83.      Orly, as beneficiary of the Orly Trust, has the right to assert causes of action

       on behalf of the Orly Trust. Further, given Dalia’s involvement in the fraud and Orly’s renewed

       attempt to remove Dalia as Trustee, it would be futile for Orly to demand that Dalia commence

       legal action on behalf of the Orly Trust.


                          84.      The Orly Trust, as limited partner of D&K, has the right to assert causes of

       action on behalf of D&K against both D&K GP and Sa@. Moreover, it would be futile for the Orly

       Trust to demand that Sagi and D&K GP, as general partner of D&K, commence a legal action

       against themselves.


                          85.      Alternatively, the Orly Trust has the right to assert claims against Sa@

       directly because D&K GP is a mere instrumentality or alter ego of Sagi that should be ignored in its

       entirety, in the interests of justice, D&K GP was formed for the sole purpose of attempting to

       shield Sagi (and Dalia) from personal liability arising from their planned fraudulent acts. Thus,

       D&K GP was created for a fraudulent purpose, and, as a result, should be treated as a mere alter ego

       or instrumentality of Sagi.


                          86.      As manager of D&K GP (which, in turn,is general partner of D&K), Sa@

       owes an undiluted fiduciary duty to the partnership’s limited partners, including the Orly Trust, to

       manage, maintain and protect D&K’s assets, including its ownership interest in TPR, from

       challenge or diminution in value.


                         87.       In the same way, D&K GP, as general partner of D&K, owes an undiluted

       fiduciary duty to D&K to monitor, manage, maintain, and protect D&K’s assets, including its

       ownership interest in TPR, from challenge or diminution in value.




                                                             23

Supreme Court Records OnLine Library - page 25 of 48
                       9
            Case 1:19-cv-05641-VSB             a
                                   Document 45-3 Filed 03/30/20 Page 27 of 49                 e             1,




                         88.      Sagi breached these fiduciary duties by engaging in blatant self-dealing and

       willful fraud using D&K GP, D&K and TPR as instrumentalities to orchestrate a sham transaction

       which stripped D&K of its ownership in TPR while simultaneouslyinuring to Sagi’s benefit, and to

       the detriment of the Orly Trust and his sister, Orly.


                         89.      Specifically, Sagi (purportedly acting on behalf of TPR):


                                  a)       sent the 8/3 1/08 Notice only to himself as manager of D&K’s assets,
                                           purporting to declare a default under the Note;

                                  b)       then sent the Sale Notice only to himself as manager of D&K’s
                                           assets, purporting to notify D&K that its shares of TPR stock were to
                                           be auctioned off as a result of the purported default under the Note;
                                           and

                                  c)       orchestrated a sham auction at the offices of his attorneys,
                                           McLaughlin & Stern LLP, where Sagi purported to foreclose upon
                                           the Note, and purchase D&K’s TPR shares for a fraction of the
                                           shares’ actual value.

                         90.      At the same time, Sagi and D&K GP (purportedly acting on behalf of

       D&K):


                                  a)       Failed to make payments on the Note;

                                  b)       failed to challenge or defend D&K’s principle asset - the Pledged
                                           Shares - in the face of Sagi’s own use of TPR to foreclose upon the
                                           Note; and

                                  c)       failed to notify Orly of Sagi’s intent and attempt to enforce the Note
                                           through TPR.


                         91.      Sagi and D&K GP failed to honor their fiduciary duties to manage and

      protect D&K’s assets with knowledge that the interested parties to the Note (hie, Dalia, Sagi, Orly,

      TPR, and D&K) had expressly disavowed enforceability of the Note.




                                                             24

Supreme Court Records OnLine Library - page 26 of 48
a             eCase 1:19-cv-05641-VSB
                          9                           Document 45-3
                                                               I)              *
                                                                    Filed 03/30/20 Page
                                                                                      028 of 49              I,




                              92.      As stated above, all parties understood and agreed before the time of their

           signing that the Note and Pledge Agreement would never be enforced by any of them.


                              93.      Thereafter, Sa@, on behalf of both himself and D&K GP, made statements

           and assertions of material fact, including during the divorce proceedings, intended to induce all

           interested parties to the Note, including Orly, to rely upon the promise that the Note and Pledge

           Agreement would never be enforced against the Note’s debtors.


                              94.      Orly was aware of Sagi’s repeated assertions, on behalf of both himself and

           D&K GP, that the Note and Pledge Agreement would never be enforced, and she justifiably relied

           upon Sagi’s assertions. Further, Orly was aware that Sagi had been tasked with ensuring the non-

           enforcement of the Note, and that Sagi had acted to prevent enforcement of the Note by assigning it

           to Parnes. Given all these facts, Orly reasonably believed and justifiably relied on Sa@,as manager

           of D&K’s assets and as her brother, to protect both her and the Orly Trust’s interests in D&K and

           D&K’s interest in TPR.


                              95.      However, at the time Sa@ made these statements, on behalf of both himself

           and D&K GP, he never intended to abide by or honor the agreement not to enforce the Note and

           never intended to protect the Orly Trust’s interest in D&K’s Pledged Shares. Indeed, Sagi knew his

           statements materially misrepresented and hid his true intentions - to convert D&K’s assets for his

           own benefit and to the detriment of Orly, the Orly Trust, and D&K.


                             96.       As a direct and proximate result of Sagi’s and D&K GP’s material

           misrepresentations and material omissions, the Orly Trust has suffered damages, including the total

           loss of the Orly Trust’s interest in TPR, the Orly Trust’s potential liability for the outstanding

           indebtedness under the Note (which, despite his previous statements, Sa@ sought to enforce on

                                                               25

    Supreme Court Records OnLine Library - page 27 of 48
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 29 of 49




       behalf of TPR), as well as extensive attorneys’ fees that have been incurred in connection with

       Orly’s efforts to protect the Orly Trust’s rights and interests.


                          97.      As a direct and proximate result of Sagi’s and D&K GP’s material

       misrepresentations and material omissions, D&K has suffered damages, including the total loss of

       D&K’s interest in TPR.


                          98.      Upon information and belief, both Sagi’s and D&K GP’s actions were

       malicious, wanton and intentionally or recklessly designed to cause harm to D&K and to the Orly

       Trust, and, as such, D&K and the Orly Trust are entitled to an award of punitive damages.


                                          THIRD CAUSE OF ACTION
                      (Claim for Aiding and Abetting Breach of Fiduciary Duty On Behalf of
                           Orly, the Orly Trust, and D&K Against Sagi and D&K GP)


                          99.      Plaintiff repeats and realleges the allegations in paragraphs 1 through 98.


                          100.     Sagi knowingly participated and assisted Dalia’s breaches of the fiduciary

       duties owed to Orly by, among other things: (a) seeking to enforce the Note on behalf of TPR

       despite repeated assurances that the Note would never be enforced; (b) purporting to foreclose on

       the Note on behalf of TPR; (c) purporting to sell the Pledged Shares at “auction” and purporting to

       purchase those shares on behalf of TPR; (d) failing to provide notice to Orly of the purported

       enforcement of the Note and foreclosure thereon; (e) failing to provide notice to Orly of the

       purported sale of the Pledged Shares; and (f) failing to monitor, manage and protect D&K’s (and,

       thereby, the Orly Trust’s) interests in the Pledged Shares.


                          101.     D&K GP knowingly participated and assisted Dalia’s breaches of the

       fiduciary duties owed to Orly by, among other things: (a) failing to make payments on the Note if


                                                             26

Supreme Court Records OnLine Library - page 28 of 48
          aCase 1:19-cv-05641-VSB                 Document 45-3 Filed 03/30/20 Page 30 of 49




       such payments were required; (b) failing to defend against TPR’s attempt to enforce the Note,

       foreclose thereon, and sell the Pledged Shares for a mere fraction of their actual value; (c) failing to

       provide notice to Orly of the purported enforcement of the Note and the purported foreclosure

       thereon; (d) failing to provide notice to Orly of the purported sale of the Pledged Shares; and

       (e) failing to monitor, manage and protect D&K’s interest in the Pledged Shares.


                          102.     As a direct and proximate result of Sagi’s and D&K GP’s aiding and

       abetting, Orly has suffered damages, including the total loss of the Orly Trust’s interest in TPR, the

       Orly Trust’s potential liability for the outstanding indebtedness under the Note, as well as extensive

       attorneys’ fees that have been incurred in connection with Orly’s efforts to protect the Orly Trust’s

       rights and interests.


                          103.     As a direct and proximate result of Sagi’s and D&K GP’s aiding and

       abetting, the Orly Trust has suffered damages, including the total lass of the Orly Trust’s interest in

       TPR, the Orly Trust’s potential liability for the outstanding indebtedness under the Note, as well as

       extensive attorneys’ fees that have been incurred in connection with Orly’s efforts to protect the

       Orly Trust’s rights and interests,


                          104.     As a direct and proximate result of Sagi’s and D&K GP’s aiding and

       abetting, D&K has suffered damages, including the total loss of D&K’s interest in TPR, D&K’s

       potential liability for the outstanding indebtedness under the Note, as well as extensive attorneys’

       fees incurred in connection with Orly’s efforts to protect D&K’s rights and interests.


                          105.    Upon information and belief, Sagi’s and D&K GP’s actions were malicious,

       wanton and intentionally or recklessly designed to cause harm to Orly, the Orly Trust, and D&K,

       and, as such, Orly, the Orly Trust, and D&K are entitled to an award of punitive damages.

                                                           27

Supreme Court Records OnLine Library - page 29 of 48
                                             e Filed 03/30/20
            Case 1:19-cv-05641-VSB Document 45-3       I,     Pagea31 of 49




                                          FOURTH CAUSE OF ACTION
                        (Claim for Tortious Interference with Contract On Behalf of the Orly
                                    Trust and D&K Against Sagi and D&K GP)

                          106.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 105.


                          107.     Sagi and D&K GP tortiously interfered with D&K’s contractual obligations

        under the Note by preventing D&K from honoring its obligations under the Note, without any

       justification.


                          108. Under the Note, D&K was required to repay principal, together with accrued

        interest, in annual installments over a ten-year period. Though the Note was disavowed by Sag,

        when he chose to seek its enforcement on behalf of TPR, he implicitly acknowledged that D&K

        had obligations under the Note.


                          109.     Sagi and D&K GP were well aware of D&K’s rights and obligations under

        the Note.


                          110. As a direct and proximate result of Sagi and D&K GP’s interference with

        D&K’s payment obligations under the Note, both D&K, and its limited partners, including the Orly

        Trust, have suffered damages, including the total loss of D&K’s interest in TPR.


                          111.     Upon information and belief, Sagi and D&K GP actions were malicious,

       wanton and intentionally or recklessly designed to cause harm to D&K and the Orly Trust. As

       such, D&K and the Orly Trust are entitled to an award of punitive damages.




                                                            28

Supreme Court Records OnLine Library - page 30 of 48
a                                e                 e
                Case 1:19-cv-05641-VSB Document 45-3
                                                0           e
                                                     Filed 03/30/20 Page032 of 49




                                                 FIFTH CAUSE OF ACTION
                                       (Claim for Fraud On Behalf of Orly Against Dalia)


                              112.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 1 11.


                              113.     As stated above, every member of the Genger family, including Dalia,

           understood and agreed before the time of their signing that the Note and Pledge Agreement would

           never be enforced by any of them.


                              114.     Thereafter, Dalia made statements, including sworn statements, affirming

           that all interested parties to the Note (Arie, Sagi, Orly, TPR and D&K) had agreed that TPR would

           never seek to enforce the Note, and Sagi (acting through TPR) assigned the Note to his longtime

           friend David Pames (then acting as Trustee of the Orly and Sagi Trusts and an officer of TPR) in an

           attempt to prevent anyone fiom enforcing the Note,


                              1 15.    Dalia’s sworn statements and assertions of material fact were intended to be

           accepted as true and relied upon by interested parties to the Note, including Orly.


                              116.     Orly was aware of Dalia’s repeated assertions that the Note would never be

           enforced, and she relied upon Dalia’s assertions that the Note would never be enforced. Further,

           Orly reasonably believed, based upon Dalia’s assertions, that Dalia would not allow anyone to

           enforce the Note against D&K. Further, Orly justifiably relied on Dalia, as Trustee of the Orly

           Trust and as her mother, to protect both her and the Orly Trust’s interests.


                              117.     However, at the time Dalia made these statements and factual assertions, she

           never intended to abide by or honor the agreement not to enforce the Note and never intended to

           protect the Orly Trust’s interest in D&K’s Pledged Shares.




    Supreme Court Records OnLine Library - page 31 of 48
1)                                 a                          r)
                 Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page033 of 49




                                118.     Upon information and belief, Dalia knew but deliberately and intentionally

             failed to notify Orly that Sa@: (a) was not making payments on the Note as manager of D&K GP;

             (b) was purporting to declare a default under the Note on behalf of TPR; (c) sent notice of the sale

             to himself as manager of D&K, but did not intend to inform Orly of the sale; and (d) conducted a

             sham “auction” during which Sagi “bought” D&K’s Pledged Shares on behalf of TPR at a fraction

             of their actual value.


                                119.     Dah’s intentional failure to notify Orly about the foreclosure on the Note

             and sale of the Pledged Shares were material omissions of fact that were intended to be, and in fact

             were, relied upon by Orly. As Trustee, at a minimum Dalia had a fiduciary duty to speak, and she

             could not properly remain silent regarding these material facts. She also had a duty to act with the

             utmost of loyalty on behalf of the Trust, which required her to take action to protect the Orly Trust’s

             interests, particularly, its financial interests.


                                120.    As a direct and proximate result of Dalia’s material misrepresentations and

             material failure to inform Orly of the foreclosure and the sale of the Orly Trust’s indirect interest in

             TPR, Orly has suffered damages, including the total loss of the Orly Trust’s interest in TPR, the

             Orly Trust’s potential liability for the outstanding indebtedness under the Note, as well as extensive

             attorneys’ fees that have been incurred in connection with Orly’s efforts to protect the Orly Trust’s

             rights and interests.


                               121,     Upon information and belief, Dalia’s material misstatements, material

             omissions, acts and failures to act were malicious, wanton and intentionally or recklessly designed

             to cause harm to Orly, and, as such, Orly is entitled to an award of punitive damages,




                                                                 30

     Supreme Court Records OnLine Library - page 32 of 48
a                          a
                Case 1:19-cv-05641-VSB           e Filed 03/30/20 Pagea34 of 49
                                       Document 45-3




                                             SIXTH CAUSE OF ACTION
                           (Claim for Fraud On Behalf of the Orly Trust and D&K Against Sagi
                                                    and D&K GP)


                               122.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 121.


                               123.    As stated above, every interested party understood and agreed before the

            time of their signing that the Note and Pledge Agreement would never be enforced by any of them.


                               124.     Thereafter, Sagi, on behalf of both himself and D&K GP, made statements

            and assertions of material fact, including during the divorce proceeding, that the Note and Pledge

            Agreement were not intended to be, and would not be, enforced.


                               125.    Orly was aware of Sagi’s repeated assertions, on behalf of both himself and

            D&K GP, that the Note and Pledge Agreement would never be enforced, and she relied upon Sagi’s

            assertions. Further, Orly reasonably believed that Sagi would not allow anyone to enforce the Note

            against D&K. Further, Orly justifiably relied on Sagi, as manager of D&K’s assets and as her

            brother, to protect both her and the Orly Trust’s interests in D&K.


                               126.     However, at the time Sagi made these statements, on behalf of both himself

            and D&K GP, he never intended to abide by or honor the agreement not to enforce the Note and

            never intended to protect the Orly Trust’s interest in the TPR shares which D&K owned. Indeed,

            Sa@ knew his statements materially misrepresented and hid his true intentions - to take D&K

            assets for his own benefit, to the detriment of both D&K and the Orly Trust.


                              127.     As a direct and proximate result of Sagi’s and D&K GP’s material

            misrepresentations and material silence, the Orly Trust has suffered damages, including the total

            loss of the Orly Trust’s interest in TPR, the Orly Trust’s potential liability for the outstanding


                                                                  31


    Supreme Court Records OnLine Library - page 33 of 48
a                                a                e Filed 03/30/20
                Case 1:19-cv-05641-VSB 0Document 45-3       a      Page 35 of 49                                *

            indebtedness under the Note, as well as extensive attorneys’ fees that have been incurred in

            connection with Orly’s efforts to protect the Orly Trust’s rights and interests.


                               128.    As a direct and proximate result of Sagi’s and D&K GP’s material

            misrepresentations and material silence, D&K has suffered damages, including the total loss of

            D&K’s interest in TPR, D&K’s potential liability for the outstanding indebtedness under the Note,

            as well as extensive attorneys’ fees incurred in connection with Orly’s efforts to protect D&K’s

            rights and interests.


                               129.    Upon information and belief, both Sagi’s and D&K GP’s actions were

            malicious, wanton and intentionally or recklessly designed to cause harm to D&K and the Orly

            Trust and, as such, D&K and the Orly Trust are entitled to an award of punitive damages.


                                            SEVENTH CAUSE OF ACTION
                          (Claim for Aiding and Abetting Fraud On Behalf of the Orly Trust and
                                            D&K Against Sagi and D&K GP)

                              130.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 129.


                              13 1.    Sa@ and D&K GP knowingly participated and assisted Dalia in committing

            fraud against Orly by, among other things, assisting in the sham sale of the Pledged Shares, making

            misrepresentations regarding the Note, and failing properly to notify D&K’s members of the

           purported foreclosure and sale.


                              132.     As a direct and proximate result of Sagi’s and D&K GP’s aiding and

           abetting of Dalia’s fraud, the Orly Trust has suffered damages, including the total loss of the Orly

           Trust’s interest in TPR, the Orly Trust’s potential liability for the outstanding indebtedness under




                                                                 32

    Supreme Court Records OnLine Library - page 34 of 48
e              aCase 1:19-cv-05641-VSB                         e Filed 03/30/20
                                                      Document 45-3     e       Pagea36 of 49                    1,




           the Note, as well as extensive attorneys’ fees that have been incurred in connection with Orly’s

           efforts to protect the Orly Trust’s rights and interests.


                              133.     As a direct and proximate result of Sagi’s and D&K GP’s aiding and

           abetting of Dalia’s fraud, D&K has suffered damages, including the total loss of D&K’s interest in

           TPR, D&K’s potential liability for the outstanding indebtedness under the Note, as well as

           extensive attorneys’ fees that have been incurred in connection with Orly’s efforts to protect D&K’s

           rights and interests.


                              134.     Upon information and belief, Sagi’s and D&K GP’s actions were malicious,

           wanton and intentionally or recklessly designed to cause harm to the Orly Trust and D&K, and, as

           such, the Orly Trust and D&K are entitled to an award of punitive damages.


                                            EIGHTH CAUSE OF ACTION
                           (Claim for Conspiracy to Commit Fraud On Behalf of Orly, the Orly
                                Trust, and D&K Against Sagi, Dalia, D&K GP and TPR)


                              135.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 134.


                              136.     As set forth above, Dalia and Sagi agreed upon and engaged in a scheme,

           using TPR and D&K GP as their instrumentalities(collectively, the “Conspirators”),to fraudulently

           divest D&K of its ownership interest in TPR, thereby depriving the Orly Trust of its ownership

           interest in TPR, to Orly’s direct detriment.


                              137,     By himself or through the instrumentalities, Sagi furthered the conspiracy

           by, among other things:


                                       a)       failing to make payment on the Note, if such payments were
                                                required;


                                                                 33

    Supreme Court Records OnLine Library - page 35 of 48
                                                         a
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 37 of 49                                I[i     e


                                            sending the 8/31/08 Notice - purporting to declare a default under
                                            the Note - only to himself as manager of D&K’s assets;

                                            sending the Sale Notice - purporting to notify D&K that its Pledged
                                            Shares were to be auctioned as a result of the purported default under
                                            the Note - only to himself as manager of D&K’s assets;

                                            orchestrating a sham auction at the offices of his attorneys,
                                            McLaughlin & Stern LLP, where Sagi purported to foreclose upon
                                            the Note, and simultaneously sell and purchase the Pledged Shares
                                            for a fraction of their actual value; and

                                            failing to notify or inform Orly about the foreclosure and the sale of
                                            the Pledged Shares.


                          138.     Likewise, by herself or through the instrumentalities, Dalia furthered the

       conspiracy by, among other things:


                                   a)       failing to notify or inform Orly about the foreclosure and the sale of
                                            the Pledged Shares; and

                                   b)       failing to challenge the foreclosure and the sale or otherwise defend
                                            the Orly Trust’s interests in the Pledged Shares.


                          139.     As a direct and proximate result of the above-mentioned conspiracy to

       commit fraud, Orly, the Orly Trust, and D&K have suffered damages, including the total loss of

       D&K’s and the Orly Trust’s interest in TPR, D&K’s and the Orly Trust’s potential liability for the

       outstanding indebtedness under the Note, as well as extensive attorneys’ fees that have been

       incurred in connection with Orly’s efforts to protect D&K’s, the Orly Trust’s, and her own rights

       and interests.


                          140.     Upon information and belief, the Conspirators’ actions were malicious,

       wanton, and intentionally or recklessly designed to harm D&K, the Orly Trust, and Orly, and, as

       such, D&K, the Orly Trust, and Orly are entitled to an award of punitive damages.



                                                              34

Supreme Court Records OnLine Library - page 36 of 48
            Case 1:19-cv-05641-VSB Document 45-3 Filed 03/30/20 Page 38 of 49




                                           NINTH CAUSE OF ACTION
                          (Claim for Declaratory Relief and Damages Pursuant to NY UCC
                          89 9-627,610,611-614 On Behalf of the Orly Trust Against TPR)

                          141.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 140.


                          142,     TPR orchestrated a sham sale that purported to dispose of D&K’s Pledged

        Shares. However, the sale of these Pledged Shares was not “commercially reasonable” within the

        meaning of NY UCC Article 9.


                          143.     Upon information and belief, TPR failed to send timely authenticated

        notification of disposition of the Pledged Shares to the Orly Trust, or its beneficiary Orly, in

        violation of NY UCC §$9-611(~)(2)and 9-612(b), Although aware of her financial interest in

        D&K and the TPR shares, TPR made no attempt to contact Orly to inform her of the UCC sale.


                          144.     As a secondary obligor under the Note, the Orly Trust had a right to be given

       notice of the sale of the Pledged Shares. TPR’s failure to send proper authenticated notification to

        either the Orly Trust or Orly is commercially unreasonable.


                          145.     In addition, the 8/3 1/08 Notice fails to satisfy the requirements for a proper

       notification before disposition of collateral, Specifically, the 8/3 1/08 Notice: (a) fails to state that

        D&K is entitled to an accounting of the unpaid indebtedness, in violation of NY UCC

        5 9-613(a)(4);   and (b) fails to state the time and place of Sagi’s purported disposition of collateral,

       in violation of NY UCC 6 9-613(a)(5).


                          146.     Further, the purported sale price for D&K’s Pledged Shares ($2,200,000)

       was only a fraction of the original purchase price for the shares ($10,200,000). Moreover, the sale

       price did not take into account the $27 million potentially received by TPR fiom the purported sale


                                                             35

Supreme Court Records OnLine Library - page 37 of 48
a                          0
                Case 1:19-cv-05641-VSB              a     a
                                                a Filed 03/30/20
                                       Document 45-3             Page 39 of 49                  a               *

            of TRI stock to the Trump Group, or the substantial dollar value of TRI. Similarly, the sale price

            did not take into account TPR’s limited partnership interest in Riverside Properties (Canada) LP, an

            entity which owns extremely valuable residential real estate complexes in Canada.


                              147.     Due to TPR’s and Sagi’s failure to proceed in accordance with UCC

            Article 9, Part 6, the Orly Trust is entitled, under NY UCC §9-625(b), to the recovery of the loss

            caused by such noncompliance.


                                             TENTH CAUSE OF ACTION
                           (Claim for Conversion and Replevin On Behalf of D&K Against TPR)


                              148.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 147


                              149.     Around December 1993, D&K purchased the Pledged Shares.


                              150.     Pursuant to this purchase, D&K had a possessory right and interest in the

            Pledged Shares at the time when TPR (controlled by Sagi) conducted the “auction” of those shares

            and took possession of those shares through an unlawful act of conversion.


                              151.     Although TPR currently has possession of the Pledged Shares, TPR has no

           lawful right to possess or control those shares.


                              152.     On July 2, 2009, Orly, acting on behalf of the Orly Trust, in turn acting on

           behalf of D&K, made a demand to TPR for recovery of the Pledged Shares. A copy of the July 2,

           2009 demand letter is attached hereto as Exhibit 20.


                              153.     TPR failed to return the Pledged Shares in response to the above-mentioned

           request for their return.



                                                                36

    Supreme Court Records OnLine Library - page 38 of 48
                             e                 a
                                            a Filed 03/30/20 Page 40 of 49
            Case 1:19-cv-05641-VSB Document 45-3                                             e              a


                          154.     The Pledged Shares are unique because TPR is a closely held Genger family

       corporation, and because the value of the TPR stock at issue is largely dependent on the outcome of

       an action currently pending in Delaware Chancery Court concerning the ownership of TRI. Based

       upon the outcome of this litigation, the value of TPR’s shares may increase by $250 to $350

       million.


                          155.     As a direct and proximate result of the conversion of D&K’s Pledged Shares

       by TPR, D&K has suffered damages in the amount of the value of the TPR shares on February 27,

       2009, the date of the purported auction.


                          156.     Further, D&K is entitled to an order directing TPR to return the Pledged

       Shares at issue to D&K,


                                      ELEVENTH CAUSE OF ACTION
                      (Claim for Declaratory Judgment of D&K’s Superior Right to Possess
                           Chattel Under CPLR 7101 On Behalf of D&K Against TPR)

                          157.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 156.


                          158.     As set forth above, D&K had a possessory right and interest in the Pledged

       Shares at the time when TPR (controlled by Sa@) conducted the sham sale of those shares and took

       possession of these shares through an unlawful act of conversion.


                          159.     Although TPR currently has possession of the Pledged Shares, TPR has no

       lawful right to possess or control those shares.


                          160, In addition, TPR has refused Orly’s demand for the return of D&K’s

       Pledged Shares.




Supreme Court Records OnLine Library - page 39 of 48
          aCase 1:19-cv-05641-VSB                 Document 45-3 Filed 03/30/20 Page 41 of 49




                         161.     As a direct and proximate result of TPR’s conversion of the Pledged Shares,

       D&K has suffered damages, including the total loss of its interest in TPR.


                         162.     The Pledged Shares are unique because TPR is a closely-held Genger family

       corporation, and because the value of the TPR stock at issue is largely dependent on the outcome of

       an action currently pending in Delaware Chancery Court concerning the ownership of TRI. Based

       upon the outcome of this litigation, the value of TPR’s shares may increase by $250 to $350

       million.


                         163. As a result, D&K is entitled to a declaratory judgment pursuant to CPLR

       7101 whch, in turn, would allow this Court to enter an Order of Seizure pursuant to CPLR 7102,

       directing the sheriff to seize the Pledged Shares for return to D&K.


                                        TWELFTH CAUSE OF ACTION
                            (Claim for Preliminary Injunction to Recover Chattel Under
                                   CPLR 7109 On Behalf of D&K Against TPR)

                         144.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 163.


                         165.     As set forth above, D&K has a possessory interest in the Pledged Shares that

       is superior to TPR’s purported possessory interest in those shares. Indeed, TPR has no legal right to

       the possession of the Pledged Shares.


                         166.     Due to D&K’s superior possessory interest in the Pledged Shares, this Court

       should grant D&K a temporary restraining order preventing TPR from removing those shares from

       the state or otherwise transferring, selling, pledging, assigning or otherwise disposing of those

       shares until further order from this Court, pending a final determination of D&K’s request for

       declaratoryjudgment for right to possession of the Pledged Shares.


                                                            38

Supreme Court Records OnLine Library - page 40 of 48
          aCase 1:19-cv-05641-VSB
                      m          a Document 45-3                           a
                                                                    Filed 03/30/20    a42 of 49
                                                                                   Page                     0




                          167.    Without action by this Court, there is a strong chance that TPR will attempt

       to assign or dispose of the property in order to prevent D&K from recovering the Pledged Shares,

       causing irreparable harm to D&K and its limited partners, including the Orly Trust.


                          168.    The speculative and contingent value of TPR, a closely held family

       corporation, makes TPR’s shares unique. Indeed, based upon the outcome of the litigation over

       TRI, TPR may increase many fold in value,


                                      THIRTEENTH CAUSE OF ACTION
                          (Claim for Constructive Trust On Behalf of D&K Against TPR)


                         169,     Plaintiff repeats and realleges the allegations in paragraphs 1 through 168.


                          170.    A constructive trust is appropriate because this case involves fiaud and self-

       dealing. Specifically, TPR participated in a fraudulent scheme to defraud D&K of its shares in

       TPR.


                                    FOURTEENTH CAUSE OF ACTION
                      (Claim for Constructive Fraudulent Conveyance Under NY Debtor &
                         Creditor Law Sections 273 and 277 On Behalf of the Orly Trust
                                                 Against TPR)


                         17 1.    Plaintiff repeats and realleges the allegations in paragraphs 1 through 170.


                         172.     As secondary obligor under the Note, the Orly Trust is a contingent creditor

       of D&K. In addition, the Orly Trust is a future creditor of TPR arising from their tort liability to the

       Orly Trust, as set forth in this Verified Complaint.


                         173.     Sa@, acting in his capacity as manager of D&K GP, caused D&K to convey

       D&K’s Pledged Shares to TPR by purposely and intentionally failing to act to prevent the


                                                            39

Supreme Court Records OnLine Library - page 41 of 48
            Case 1:19-cv-05641-VSB
                       I)                               e
                                   Document 45-3 Filed 03/30/20    a43 of 49
                                                                Page                                       e



       foreclosure and the sale of those shares to TPR for $2,200,000, far less than fair consideration as

       defined in Section 272 of the New York Debtor and Creditor Law.


                          174.     Sagi, acting on behalf of D&K GP, caused the above-mentioned conveyance

       of the Pledged Shares to TPR to occur at a time when D&K was insolvent, or at a time when D&K

       became insolvent as a result of the transfer, as defined in Section 271 of the New York Debtor and

       Creditor Law.


                          175,    Based upon the above, the transfer of the Pledged Shares to TPR constitutes

       a fraudulent conveyance under to Sections 273 and 277 of the New York Debtor and Creditor Law.


                          176.    As a result, the transfer of the Pledged Shares to TPR shall be set aside

       pursuant to Section 278 and 279 of the New York Debtor and Creditor Law.


                                       FIFTEENTH CAUSE OF ACTION
                        (Claim for Actual Fraudulent Conveyance Under Section 276 of the
                         New York Debtor and Creditor Law On Behalf of the Orly Trust
                                                 Against TPR)


                         177.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 176.


                         178.     As a secondary obligor under the Note, the Orly Trust is a contingent

       creditor of D&K. In addition, the Orly Trust is a fbture creditor of TPR arising from their tort

       liability to the Orly Trust, as set forth in this Verified Complaint.


                         179.     At the direction of Sagi, acting in his capacity as manager of D&K GP,

       D&K transferred its Pledged Shares to TPR as part of a sham sale specifically designed to divest

       the Orly Trust of its ownership interest in TPR and to benefit TPR, and Sagi himself.




Supreme Court Records OnLine Library - page 42 of 48
          aCase 1:19-cv-05641-VSB              *            a           a
                                                   Document 45-3 Filed 03/30/20    a44 of 49
                                                                                Page                       e


                         180.     As set forth above, Sagi used both D&K GP and TPR as his

       instrumentalities to effectuate a transfer of the Pledged Shares to TPR with the actual intent of

      hindering, delaying or defrauding the Orly Trust and its beneficiary, Orly, constituting a violation of

       Section 276 of the New York Debtor and Creditor Law.


                         181.     As a result, the transfer of the Pledged Shares shall be set aside pursuant to

       Sections 278 and 279 of the New York Debtor and Creditor Law.


                         182.     In addition, the Orly Trust is entitled to a judgment against TPR in the

       amount of the reasonable attorneys’ fees incurred in connection with its efforts to protect its

       interests, as fixed by this Court pursuant to Section 276-a of the New York Debtor and Creditor

       Law,


                                     SIXTEENTH CAUSE OF ACTION
                     (Claim for Promissory Estoppel On Behalf of D&K and the Orly Trust
                                            Against Sagi and TPR)

                         183.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 182.


                         184, As stated above, every interested party, including Sagi and TPR, understood

       and agreed before the time of their signing that the Note and Pledge Agreement would never be

       enforced by any of them.


                         185.     Thereafter, both Sagi and TPR made statements and took actions that were

      intended to, and did induce, D&K and the Orly Trust to reasonably rely upon the fact that the Note

      and Pledge Agreement would not be enforced against D&K.




                                                            41

Supreme Court Records OnLine Library - page 43 of 48
          aCase 1:19-cv-05641-VSB
                      a                                       a
                                                  Document 45-3 Filed 03/30/20 Page 45 of 49                a


                          186.     As a direct and proximate result of Sagi’s and TPR’s statements and actions,

       and D&K’s and the Orly Trust’s reliance upon them, D&K and the Orly Trust have suffered

       damages, including the total loss of their interest in TPR, their potential liability for the outstanding

       indebtedness under the Note, as well as extensive attorneys’ fees incurred in connection with Orly’s

       efforts to protect their rights and interests.


                                                   DEMAND FOR RELIEF


                         WHEREFORE, Orly Genger, in her individual capacity, and on ,ehalf of the Orly

       Genger 1993 Trust both in its individual capacity and on behalf of D&K Limited Partnership,



                                                on the first cause of action, against Dalia in an amount equal to
                                                Orly’s compensatory and punitive damages to be determined at
                                                trial with interest accruing from February 27,2009;

                                                on the second cause of action, against Sagi and D&K GP, in an
                                                amount equal to the Orly Trust’s andlor D&K’s compensatory
                                                and punitive damages to be determined at trial with interest
                                                accruing from February 27,2009;

                                                on the third cause of action, against Sagi and D&K GP in an
                                                amount equal to Orly’s compensatory and punitive damages to
                                                be determined at trial with interest accruing from February 27,
                                                2009;

                                                on the fourth cause of action, against Sa@ and D&K GP in an
                                                amount equal to the Orly Trust’s andlor D&K’s compensatory
                                                and punitive damages to be determined at trial with interest
                                                accruing from February 27,2009;

                                                on the fifth cause of action, against Dalia in an amount equal to
                                                Orly’s compensatory and punitive damages to be determined at
                                                trial with interest accruing from February 27,2009;

                                                on the sixth cause of action, against Sagi and D&K GP in an
                                                amount equal to the Orly Trust’s and/or D&K’s compensatory
                                                and punitive damages to be determined at trial with interest
                                                accruing from February 27,2009;


                                                             42

Supreme Court Records OnLine Library - page 44 of 48
                       a
            Case 1:19-cv-05641-VSB                      a
                                   Document 45-3 Filed 03/30/20    a 46 of 49
                                                                Page                                          a        a



                                                on the seventh cause of action, against Sagi and D&K GP in an
                                                amount equal to Orly’s compensatory and punitive damages to
                                                be determined at trial with interest accruing from February 27,
                                                2009;

                                                on the eighth cause of action, against Sa@, Dalia, D&K GP and
                                                TPR in an amount equal to Orly’s, the Orly Trust’s, and/or
                                                D&K’s compensatory and punitive damages to be determined at
                                                trial with interest accruing from February 27,2009;

                                                on the ninth cause of action, declaring that TPR’s purported sale
                                                of the Pledged Shares was “commercially unreasonable”
                                                pursuant to Article 9 of the New York Uniform Commercial
                                                Code and awarding damages to the Orly Trust pursuant to N.Y,
                                                U.C.C. 8 9-625(b);

                                                on the tenth cause of action, against TPR in an amount equal to
                                                the value of the Pledged Shares as of February 27,2009, and an
                                                order directing TPR to return the Pledged Shares to D&K,

                                                on the eleventh cause of action, declaring that D&K, and not
                                                TPR, has the superior right to possess the Pledged Shares;

                                                on the twelfth cause of action, enjoining TPR from removing the
                                                Pledged Shares from the state or otherwise transferring, selling,
                                                pledging, assigning or othenvise disposing of those TPR shares
                                                until further Order from this Court;

                                                on the thirteenth cause of action, establishing a constructive trust
                                                in favor of D&K over Pledged Shares;

                                                on the fourteenth cause of action, against TPR to set aside the
                                                constructive fraudulent conveyance of the Pledged Shares
                                                orchestrated by Sagi in his capacity as manager of D&K GP;

                                                on the fifteenth cause of action, against TPR to set aside the
                                                actual fraudulent conveyance of the Pledged Shares orchestrated
                                                by Sagi in his capacity as manager of D&K GP and awarding the
                                                Orly Trust its reasonable attorneys’ fees;

                                                on the sixteenth cause of action, awarding damages to the Orly
                                                Trust and/or D&K arising from Sagi’s and TPR’s breach of
                                                promise, in an amount to be determined at trial with interest
                                                accruing from February 27,2009;

                                                for costs, fees and disbursements; and



                                                              43

Supreme Court Records OnLine Library - page 45 of 48
a             aCase 1:19-cv-05641-VSB
                          a                                                a
                                                      Document 45-3 Filed 03/30/20 Pagea47 of 49                    e



                                           (r)      s u further and otllerrelief as the Court ~ m n just
                                                                                                     s     an^   proper.

           Dated:        New York, New York
                         July 8,2009

                                                                     ZEICHNER ELLMAN
                                                                                   & W U S E LLP




                                                                 f Bryan D. Leinbach
                                                            ’,       Attorneys for Plaintiff
                                                                     575 Lexington Avenue
                                                                     New York, New York 10022
                                                                     (212) 223-0400




    Supreme Court Records OnLine Library - page 46 of 48
                                            e Filed 03/30/20 Page 48 of 49
            Case 1:19-cv-05641-VSB Document 45-3                                                       e



                                                        VERIFICATION

        STATE OF NEW YORK,
        COUNTY OF NEW Y O N .


                          ORLY GENGER, being duly sworn, says that she is the plaintiff named in the

        foregoing complaint; that she has read the foregoing Complaint, and that the complaint is true to her

        own knowledge except as to those matters therein stated to be alleged upon information and belief,

        and that as to those matters she believes them to be true.


                                                                       U
                                                                           ORLYGENGER
            om to before me this
             ay of July, 2009                             A



                               Notary Public


                          MICHAEL W. ANTONlVlCH
                      Notary Public, Stste of New York
                            NO.01AN4762190
                        Qualified in Nassau Count
                     Commission Expires June 30,       lOLg




Supreme Court Records OnLine Library - page 47 of 48
           aCase 1:19-cv-05641-VSB
                       @           aDocument 45-3
                                              I)                                   Filed 03/30/20 Page#49 of 49   I)

       SUPREME COURT: NEW YORK COUNTY                                                       Index No.:
       ORLY GENGER in her individual capacity
       and on behalf of the Orly Genger 1993 Trust
       (both in its individual capacity and on behalf
       ol‘D & K Limited Partnership),

                                                       Plaintiff,

                                - against -

       DALIA GENGER, SAG1 GENGER, D & K
       GP LLC, and TPR INVESTMENT
       ASSOCIATES, INC,,

                                                       Defendants.


                                                         SUMMONS AND
                                                         COMPLAINT
                                                  VERIFIED




                                   ZEICHNER
                                          E L L M A N& K R A U S EL L P
                                                       575 LEXINGTON AVENIJE
                                                  N E W Y O R K , N E W Y O R K 10022
                                                         ‘rEi,: (212) 223-0400
                                                        F A X : (212) 7 5 3 - 0 3 9 6
                                                          w w w . zc k I a w , c o in




Supreme Court Records OnLine Library - page 48 of 48
